Title: Virginia Delegates to Thomas Nelson, 28 August 1781
From: Virginia Delegates
To: Nelson, Thomas


Sir,
Philada. Augst. 28th. 1781
We were yesterday favored with your Excellency’s two letters of the 10th. & 17th. instant. Our plan of writing weekly by the post has we assure you been in no instance departed from.
As soon as a State of your advances to the prisoners brought from Charlestown arrives we shall endeavour to obtain a reimbursement of them. At the same time it is incumbent on us to apprize you that the present condition of the public Treasury, & the pretensions of almost every state to exertions & contributions beyond its just proportion which would warrant similar applications, forbid much reliance on our success. The force of these obstacles has just been experienced in the impracticability of obtaining for General Spotswood a small sum assigned over to him by a Citizen of Virginia to whom it was due from the United States. The danger of increasing the importunities and discontent of the public Creditors by such a precedent, and the appropriation of every fund to the essential purposes of the Campaign from which it is surmized relief must eventually accrue to Virginia, prevailed over every consideration drawn from the justice of the demand & the use to which it was destined. So uncertain indeed must be the reimbursement of all advances made for the U. States whilst our means continue so inadequate to the general expenditures, that the State will be justified in declining them in every instance where humanity & the most essential objects will admit. To prevent however as far as possible objections to repayment in cases where they cannot be avoided, we request the attention of Your Excellency to the keeping us well informed of the compliance of Virginia with the several requisitions of Congress, & of all such extraordinary supplies as may from time to time be derived from her.
All that we can answer on the subject of cloathing for the Soldiers is that due attention will be given to the equitable share which Virginia is entitled to out of the general supplies procured for the U. States. The capture of a very large Ship, the Marquis la fayette freighted with almost the whole of our expectations for the present year renders this resource for the present very deficient. About three thousands suits which arrived some time ago at Boston from Spain, with the unspecified contents of a Vessel just arrived at the same place from France constitute the principal Stock on hand. The additions to be made to it will depend on the generosity of our Ally & the chances of the Sea.
By a French Frigate which came with the Vessel last mentioned, & which brings a supply of money & other Articles to the French Armaments, we understand that the Brest fleet commanded by the Count de Guichen sailed on the 23d. of June in order to make a junction with that of Spain, and that the French Squadron composed of five Ships of the line destined to the East Indies had fallen with the British Squadron under Commodore Johnstone, of the same number of Ships of the line, & the same distination, off the Cape Verd Islands, that the latter had been obliged after a severe combat, to seek shelter under a Portuguese fort on the coast of Africa; & that four of its Convoy had been taken by the former.
A communication of every thing relating to the operations of the main army, and which can properly be entrusted to the channel of the post, makes a part of our plan of correspondence; and if little has been hitherto said on that head, it was, because little has taken place that required it. At present the movements of the Army indicate designs of material consequence, but as we have no doubt that wheresoever a disclosure of them can be useful it will be made through a military channel, we shall readily be excused in passing them over.
We are assured from the proper quarter that no more of the Arms sent to the Southward have been charged to the State of Virginia than were allotted to be her own property.









Twelve blank commissions with instructions &c. for armed Vessels were sent on the 15th. instt. by Express from the Secretary’s office which we hope will for the present be sufficient.
We have the honor to be with sentiments of the highest esteem & respect Yr. Excelly’s Obt. & humble servants
x Jos: Jones.J. Madison Junr.Theok: BlandEdm: Randolph.
